UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51030 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 59 343 4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9980 Huennekens Street, Suite 100, San Diego, CA 92121 (Address of principal executive offices) (858) 455-6006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company)Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,113,340 as of November 5, 2013. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would," "expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: ● Our future strategy, structure, and business prospects; ● The planned commercialization of our current product; ● The size and growth of the potential markets for our product and technology; ● The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in additional countries; ● Our anticipated expansion of United States and international sales and operations; ● Our ability to obtain and protect our intellectual property and proprietary rights; ● The results of our clinical trials; ● Our plan to continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals; ● Our anticipated sales to customers in the United States; ● Our ability to obtain reimbursement for patient testing with the TearLab® System; ● Our efforts to assist our customers in obtaining their CLIA waiver certifications or providing them with support from certified professionals; ● The adequacy of our funding and our forecast of the period of time through which our financial resources will be adequate to support our operations; and ● Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, Item1A.of this Quarterly Report on Form10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean TearLab Corporation or TearLab Corp. and its subsidiaries. References to “$” or “dollars” shall mean U.S. dollars unless otherwise indicated. 3 TearLab Corporation PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 4 TearLab Corporation CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars ) ($ 000’s) September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Fixed assets, net Patents and trademarks, net Intangible assets, net Other non-current assets 40 28 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Obligations under warrants Total current liabilities Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, authorized 10,000,000, none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 32,912,949 and 28,741,653 issued and outstanding at September 30, 2013 and December 31, 2012, respectively 33 29 Additional paid-in capital Accumulated deficit ) (406,847 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to interim condensed consolidated financial statements 5 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Three months ended September 30, Revenue $ $ Cost of goods sold (excluding amortization of intangible assets) Gross profit Operating expenses General and administrative Clinical, regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations ) ) Other income (expense) Interest income 11 15 Changes in fair value of warrant obligations ) ) Other, net ) — Total other income (expense) ) ) Net loss and comprehensive loss $ ) $ ) Weighted average shares outstanding - basic and diluted Net loss per share – basic and diluted $ ) $ ) See accompanying notes to interim condensed consolidated financial statements 6 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Nine months ended September 30, Revenue $ $ Cost of goods sold (excluding amortization of intangible assets) Gross profit Operating expenses General and administrative Clinical, regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations ) ) Other income (expense) Interest income 21 23 Changes in fair value of warrant obligations ) ) Other, net ) (9 ) Total other income (expense) ) ) Net loss and comprehensive loss $ ) $ ) Weighted average shares outstanding - basic and diluted Net loss per share – basic and diluted $ ) $ ) See accompanying notes to interim condensed consolidated financial statements 7 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (expressed in U.S. dollars) (Unaudited) ($ 000’s) Nine months ended September 30, OPERATING ACTIVITIES Net loss for the period $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Stock-based compensation Depreciation of fixed assets 91 Amortization of patents and trademarks 21 21 Amortization of intangible assets Non-cash bonuses paid to management in common stock - Changes in fair value of warrant obligations Net change in working capitaland non-current asset balances related to operations ) ) Cash used in operating activities ) ) INVESTING ACTIVITIES Additions to fixed assets, net of proceeds ) ) Cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of shares in an underwritten public offering Proceeds from an underwritten registered financing — Proceeds from warrants exercised Proceeds from the exercise of options 41 Costs of issuance of shares and warrants in an underwritten public offering ) ) Cash provided by financing activities Net increase in cash and cash equivalents during the period Cash, beginning of period Cash, end of period $ $ See accompanying notes to interim condensed consolidated financial statements 8 TearLab Corporation NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (expressed in U.S. dollars except as otherwise stated) (Unaudited) 1. BASIS OF PRESENTATION Nature of Operations TearLab Corporation (formerly OccuLogix, Inc.) ("TearLab" or the "Company"), a Delaware corporation, is an ophthalmic device company that is commercializing a proprietary in vitro diagnostic tear testing platform, the TearLab® test for dry eye disease, or DED, which enables eye care practitioners to test for highly sensitive and specific biomarkers using nanoliters of tear film at the point-of-care. The accompanying condensed consolidated financial statements include the accounts of the Company and all of its wholly owned subsidiaries. Intercompany accounts and transactions have been eliminated on consolidation. The consolidated balance sheet at December31, 2012 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying condensed consolidated financial statements have been prepared on the going concern basis, which assumes that the Company will continue to operate as a going concern and which contemplatesthe realization of assets and the satisfaction of liabilities and commitments in the normal course of business. However, the Company has sustained substantial losses of $24.8 million for the nine months ended September 30, 2013 and $19.3 million and $8.8 million for the years ended December31, 2012 and 2011, respectively.The Company's working capital surplus at September30, 2013 is $34.2 million.Based on the Company’s annual operating plan approved by the Board of Directors, management believes the Company’s existing cash and cash equivalents of $42.0 million at September 30, 2013 combined with anticipated cash flows provided by sales of its products in 2013 will be sufficient to fund its cash requirements through at least September30, 2014. A successful transition to attaining profitable operations is dependent upon obtaining sufficient financing to fund the Company’s planned expenses and achieving a level of revenues adequate to support the Company’s cost structure.The Company may be required to seek additional debt or equity financing to support its operations until it becomes cash flow positive. There can be no assurances that there will be adequate financing available to the Company on acceptable terms or at all.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts classified as liabilities that might be necessary should the Company be forced to take any such actions. 2. SIGNIFICANT ACCOUNTING POLICIES These unaudited interim condensed consolidated financial statements have been prepared using significant accounting policies that are consistent with the policies used in preparing the Company’s audited consolidated financial statements for the year ended December 31, 2012. Management believes that all adjustments necessary for the fair presentation of results, consisting of normally recurring items, have been included in the unaudited consolidated financial statements for the interim periods presented. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The principal areas of judgment relate to revenue and inventory reserves, impairment of long-lived and intangible assets, and the fair value of stock options and warrants. Revenue recognition Revenue is recognized when all four of the following criteria are met: (i)persuasive evidence that an arrangement exists; (ii)delivery of the products has occurred; (iii)the selling price is fixed or determinable; and (iv)collectability is reasonably assured. The Company’s timing of revenue recognition is impacted by factors such as passage of title, payments and customer acceptance. Amounts received in excess of revenue recognizable are deferred. 9 TearLab Corporation The Company enters into contracts where revenue is derived from multiple deliverables containing a mix of products, which generally includes either the sale or the right to use a TearLab Osmolarity System and sales of a fixed numberof test cards. The Company has multiple revenue programs, in which it either sells readers and test cards as a combined unit with no future commitments on behalf of the client, provides the use of readers to large practices with an expectation of purchasing certain levels of test cards or allows the customer to use the readers with a commitment to fulfill a minimum purchase obligation, typically over a three year period. Revenue recognition for contracts with multiple deliverables is based on the individual units of accounting determined to exist in the contract. A delivered item is considered a separate unit of accounting when the delivered item has value to the customer on a stand-alone basis. Items are considered to have stand-alone value when they are sold separately by any vendor or when the customer could resell the item on a stand-alone basis. Considering that test cards are essential to the operation of a TearLab reader, there is no alternative vendor for the test cards and no indication that a secondary market for the TearLab readers is established, the deliverables under the contracts entered into during 2013 and 2012 do not meet criteria for separation under the multiple-element arrangements guidance. Consideration is allocated at the inception of the contract to all deliverables based on their relative selling price. The relative selling price for each deliverable is determined using vendor specific objective evidence (VSOE)of selling price or third-party evidence of selling price if VSOE does not exist. If neither VSOE nor third-party evidence exists, the Company uses its best estimate of the selling price for the deliverable. The Company recognizes revenue for each of the elements only when it determines that all applicable recognition criteria have been met. The TearLab® Osmolarity System for Dry Eye Disease (“DED”) consists of hardware and related disposable test cards. In 2012 and 2013, the Company’s revenues have been derived primarily from programs where customers are given the use of a TearLab Osmolarity System in exchange for various programs to purchase test cards. The Company’s sales are currently direct to customers in the United States, Canada and the United Kingdom and to distributors in Europe and Asia. The Company records revenue when all of its obligations are completed which is generally upon shipment of the Company’s products. Although the Company typically has a no return policy for its products, the Company has established a return reserve for product sales that contain an implicit right of return. The Company reserves for estimated returns or refunds by reducing revenues at the time of shipment based on historical experience. The reserve of $221,000 and $71,000 as of September 30, 2013 and December 31, 2012, respectively, has reduced revenue and is included in accounts receivable. Warrant liabilities The Company issued several rounds of warrants related to various debt and equity transactions which occurred in 2011. The Company accounts for its warrants issued in accordance with the US GAAP accounting guidance under Accounting Standards Codification (ASC) 815 applicable to derivative instruments, which requires every derivative instrument within its scope to be recorded on the balance sheet as either an asset or liability measured at its fair value, with changes in fair value recognized in earnings. Based on this guidance, the Company determined that the Company's warrants do not meet the criteria for classification as equity. Accordingly, the Company classified the warrants as current liabilities. The warrants are subject to re-measurement at each balance sheet date, with any change in fair value recognized as a component of other income (expense), net in the statements of operations and comprehensive loss. The Company estimated the fair value of these warrants at the respective balance sheet dates using the Black-Scholes option-pricing model, based on the market value of the underlying common stock at the valuation measurement date, the remaining contractual term of the warrant, risk-free interest rates and expected dividends on and expected volatility of the price of the underlying common stock. There is a degree of subjectivity involved when using option pricing models to estimate warrant liability and the assumptions used in the Black-Scholes option-pricing model are judgmental. Recent Accounting Pronouncements Effective January1, 2013, the Company adopted the FASB's requirements for presentation of reclassifications out of accumulated other comprehensive income (AOCI). The guidance requires companies to report, in one place, information about reclassifications out of AOCI and to present reclassifications by component when reporting changes in AOCI balances. The adoption of this authoritative guidance did not have an impact on the Company's financial position or results of operations. 10 TearLab Corporation In July 2013, the FASB issued Accounting Standards Update, or ASU, No.2013-11, Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists . ASU 2013-11 provides explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. The guidance is effective prospectively for fiscal years, and interim periods within those years, beginning after December15, 2013, with an option for early adoption. We intend to adopt this guidance at the beginning of our first quarter of fiscal year 2014 and do not believe the adoption of this standard will have a material impact on our financial position, results of operations or related financial statement disclosures. 3. BALANCE SHEET DETAILS Accounts receivable (in thousands) September 30, December 31, Trade receivables $ $ Due from related parties 3 15 Allowance for doubtful accounts ) ) $ $ Inventory Inventory is recorded at the lower of cost or market and consists of finished goods. Inventory is accounted for on a first-in, first-out basis. (in thousands) September 30, December 31, Finished goods $ $ Inventory reserves — — $ $ The Company evaluates inventory for estimated excess quantities and obsolescence, based on expected future sales levels and projections of future demand, and establishes inventory reserves for obsolete and excess inventories. In addition, the Company assesses the impact of changing technology and market conditions. The Company has entered into a long term purchase commitment to purchase the test cards from a third-party supplier (Note 11). The purchase commitment contains required minimum annual purchases. As part of its analysis of excess or obsolete inventories, the Company considers future annual minimum purchases, estimated future usage and the expiry dating of the cards to determine if any inventory reserve needed. The usage of the minimum purchase commitments is predicated upon significant increases in market demand for TearLab products as compared to 2012 and prior years. Prepaid Expenses and Other Current Assets (in thousands) September 30, 2013 December 31, Prepaid trade shows $ $ Prepaid insurance 77 Prepaid regulatory fees 38 9 Prepaid deposits and other fees 88 Other current assets 25 60 $ $ 11 TearLab Corporation Fixed Assets (in thousands) September 30, December 31, Furniture and office equipment $ $ Leasehold improvements 47 — Computer equipment and software Capitalized TearLab equipment readers Medical equipment Less accumulated depreciation ) ) $ $ Depreciation expense was $373,000 and $91,000 during the nine months ended September 30, 2013 and 2012, respectively, and $190,000 and $39,000 during the three months ended September 30, 2013 and 2012, respectively. Patents and trademarks (in thousands) September 30, December 31, Patents $ $ Trademarks 32 32 Accumulated amortization ) ) $ $ Amortization expense of patents and trademarks was $21,000 and $21,000 during the nine months ended September 30, 2013 and 2012, respectively, and $7,000 and $7,000 during the three months ended September 30, 2013 and 2012, respectively. Accrued liabilities (in thousands) September 30 , December 31, Due to professionals $ $ Due to employees and directors Goods received but not yet invoiced 17 State sales and use tax liabilities 99 Product warranties Royalty liability In transit inventory 107 - Other $ $ 4. INTANGIBLE ASSETS The Company's intangible assets consist of the value of TearLab® Technology acquired in the acquisition of TearLab Research.The TearLab Technology consists of a disposable lab card and card reader, supported by an array of patents and patent applications that are either held or in-licensed by the Company.The TearLab Technology is being amortized using the straight-line method over an estimated useful life of 10years.Amortization expense for the three months and nine months ended September 30, 2013 and 2012 was $304,000, $911,000, $304,000 and $911,000, respectively. 12 T earLab Corporation Intangible assets subject to amortization consist of the following: September 30, 2013 December 31, 2012 Cost Accumulated Amortization Cost Accumulated Amortization TearLab® technology $ The estimated amortization expense for the intangible assets for the remainder of 2013 and each of the remaining three years is as follows: Amortization of intangible assets ($ 000’s) Remainder of 2013 $ $ 5. RELATED PARTY TRANSACTIONS On August 20, 2009, the Company entered into a distribution agreement with Science with Vision Inc., pursuant to which Science with Vision obtained exclusive Canadian distribution rights with respect to the Company’s products.The Company began selling products through the Canadian distributor in 2010. The Company’s chairman of the board of directors and chief executive officer has a material financial interest in Science with Vision. Sales to this distributor for the three months and nine months ended September 30, 2013 and 2012 were $0, $22,000, $0 and $45,000, respectively,and the outstanding accounts receivable balances due at September 30, 2013 and December 31, 2012 were $0 and $15,000, respectively. On September 3, 2013, the Company and Science with Vision Inc. agreed to terminate the distribution agreement including exclusive distribution rights of TearLab products in Canada. In consideration of the termination agreement, the Company agreed to a one-time payment to Science with Vision Inc. of $200,000 Canadian dollars and a royalty on all sales in Canada of products for which Science with Vision Inc. had exclusive distribution rights. The one-time payment resulted in a charge of $190,000 USD during the quarter ended September 30, 2013 and is recorded within sales and marketing expense. Royalties are recorded as cost of goods sold in the income statement in the period in which revenue is recognized for the associated products sold. The Company’s chairman of the board of directors and chief executive officer has a material financial interest in Science with Vision. 6 . FAIR VALUE MEASUREMENTS The Company measures certain assets and liabilities in accordance with authoritative guidance which requires fair value measurements be classified and disclosed in one of the following three categories: ● Level1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. ● Level2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. ● Level3: Unobservable inputs are used when little or no market data is available. Assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurements. The Company reviews the fair value hierarchy classification on a quarterly basis. Changes in the ability to observe valuation inputs may result in a reclassification of levels for certain securities within the fair value hierarchy. The Company did not have any assets or liabilities in Level1 and Level2 and no transfers to or from Level3 of the fair value measurement hierarchy during the nine months ended September 30, 2013. 13 T earLab Corporation At September 30, 2013, the Company has a liability for warrants to purchase 889,412 shares of common stock at an exercise price of $1.86 per share valued at $8,355,000 (Note 7). The warrant liability is classified as a Level 3 fair value measurement. The following table provides a reconciliation for the warrant liability measured at fair value using significant unobservable inputs (Level 3) for the nine months ended September 30, 2013 (in thousands): Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Balance of warrant liability at January 1, 2013 $ Warrant exercises ) Change in fair value of warrant liability included in other (income) / expense 12,520 Balance of warrant liability at September 30, 2013 $ 7. STOCKHOLDERS’ EQUITY (a)Authorized share capital The total number of authorized shares of common stock of the Company is 65,000,000. Each share of common stock has a par value of $0.001 per share. The total number of authorized shares of preferred stock of the Company is 10,000,000. Each share of preferred stock has a par value of $0.001 per share. (b) Common stock On April 16, 2012, the Company closed an underwritten public offering of 3.45 million shares of its common stock at a price to the public of $3.60 per share. The Company received gross proceeds of $12,420,000, with associated costs of $1,194,000. On July 18, 2012, the Company closed an underwritten registered direct financing of 2.5 million shares of its common stock at a price of $3.17 per share. The Company received gross proceeds of $7,925,000, with associated costs of $524,000. On September 17, 2012 the Company issued 316,779 shares of restricted stock units to its management team as settlement of an outstanding liability for previously accrued bonuses related to achievement of CLIA waiver status. The costs basis of the shares granted was $3.72, the closing price of the Company’s stock on the date of grant, for a total value of $1,181,000. The shares were issued in accordance with the Company’s amended 2002 Stock Incentive Plan and were fully vested on the date of grant. On July 30, 2013, the Company closed an underwritten public offering of 2.99 million shares of its common stock at a price to the public of $13.50 per share. The Company received gross proceeds of $40,365,000, with associated costs of $3,055,000. (c) Stock Option Plan The Company has a stock option plan, the 2002Stock Incentive Plan (the "Stock Incentive Plan"), which was most recently amended on June7, 2013 in order to increase the shares reserved under the Stock Option Plan by 1,000,000. Under the Stock Incentive Plan, up to 5,200,000options are available for grant to employees, directors and consultants. Options granted under the Stock Incentive Plan may be either incentive stock options or non-statutory stock options. Under the terms of the Stock Incentive Plan, the exercise price per share for an incentive stock option shall not be less than the fair market value of a share of stock on the effective date of grant and the exercise price per share for non-statutory stock options shall not be less than 85% of the fair market value of a share of stock on the date of grant. No option granted to a holder of more than 10% of the Company's common stock shall have an exercise price per share less than 110% of the fair market value of a share of stock on the effective date of grant. 14 T earLab Corporation Options granted are typically service-based options. Generally, options expire 10years after the date of grant. No incentive stock options granted to a 10% owner optionee shall be exercisable after the expiration of five years after the effective date of grant of such option, no option granted to a prospective employee, prospective consultant or prospective director may become exercisable prior to the date on which such person commences service, and with the exception of an option granted to an officer, director or consultant, no option shall become exercisable at a rate less than 20% per annum over a period of five years from the effective date of grant of such option unless otherwise approved by the Board. The Company accounts for stock-based compensation under the authoritative guidance which requires that share-based payment transactions with employees be recognized in the financial statements based on their fair value and recognized as compensation expense over the vesting period. The amount of expense recognized during the period is affected by subjective assumptions, including: estimates of the Company’s future volatility, the expected term for its stock options, option exercise behavior, the number of options expected to ultimately vest, and the timing of vesting for the Company’s share-based awards. The following table sets forth the total stock-based compensation expense resulting from stock options included in the Company's condensed consolidated statements of operations and comprehensive loss (in thousands): Three months ended September 30, Nine months ended September 30, General and administrative $ Clinical, regulatory and research and development 37 66 Sales and marketing Stock-based compensation expense before income taxes $ (d) Warrants On February6, 2007, the Company issued warrants to investors and a transaction advisor (“2007 Warrants”). The 2007 Warrants were exercisable immediately into an aggregate of 131,497shares of the Company's common stock at $46.25 per common share. These warrants expired during the first quarter of 2012 with no warrants having been exercised. On June 13, 2011, the Company issued 1,629,539 shares of its common stock as well as warrants (“Financing Warrants”) to purchase 109,375 shares of its common stock in consideration of conversion and retirement of the Company’s outstanding July and August 2009 debt obligations in the aggregate amount of $2,149,000 with associated costs of $41,000. The exercise price of the Financing Warrants is $1.60 per common share representing the price per share equal to the closing bid price per share of the Company’s common stock on the NASDAQ stock market on July 15, 2009. In the nine months ended September 30, 2013, 12,813 warrants were exercised (1,875 via cashless exercise) for gross proceeds of $18,000. In the period ended September 30, 2012, 22,499 warrants were exercised (18,749 via cashless exercise) for gross proceeds of $6,000. On June 30, 2011, the Company closed a private placement financing in which 3,846,154 shares of common stock and warrants (“2011 Warrants”) to purchase 3,846,154 shares of common stock for gross proceeds of approximately $7,000,000 were issued. The investors purchased the shares and warrants for $1.82 per unit (each unit consisting of one share and one warrant to purchase shares of common stock). The exercise price of the warrants is $1.86 per share. The warrants are exercisable at any time from the date of issuance until June 30, 2016. The Company accounts for the 2011 Warrants in accordance with applicable guidance to derivatives. The Company’s estimated the fair value of the warrants at the date of issuance using the Black Scholes option model with a 101% volatility, 5.0 years expected life and a risk-free interest rate of 1.76%. The 2011 warrants initial fair value of $5,518,000 was classified as a current liability as the Company determined that these warrants do not meet the criteria for classification as equity. In the nine months ended September 30, 2013, 1,206,273 warrants were exercised (1,007,921 via cashless exercise) for gross proceeds of $369,000. In the nine months ended September 30, 2012, 1,750,469 warrants were exercised (none via cashless exercise) for gross proceeds of $3,256,000. 15 T earLab Corporation The estimated fair value of the 2011 Warrants at September 30, 2013 was determined using the Black-Scholes option-pricing model with the following assumptions: Volatility 75 % Expected life of Warrants (in years) 2.75 Risk-free interest rate % Dividend yield 0 % The fair value of the 2011 warrants is highly sensitive to the changes in the Company’s stock price and stock price volatility. During the three and nine months ended September 30, 2013 certain holders of 2011 Warrants exercised 0 and 1,206,273 warrants, respectively. The Company received $0 and $369,000 in proceeds from these exercises during the three and nine month periods ended September 30, 2013, respectively. The Company is required to record the outstanding warrants at fair value at the time of exercise, before moving the fair value into additional paid-in capital, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the exercised 2011 Warrants at their respective exercise dates to be $10,404 ,000, an increase in value of $0 and $6,813,000 from the previous values at June 30, 2013 and December 31, 2012, respectively. This increase was recorded as an expense in other income (expense) in the condensed consolidated statement of operations and comprehensive loss for the three and nine months ended September 30, 2013. During the three and nine months ended September 30, 2012 certain holders of 2011 Warrants exercised 0 and 1,750,469 warrants, respectively. The Company received $0 and $3,256,000 in proceeds from these exercises for the three and nine month periods ended September 30, 2012, respectively. The Company, estimated the fair value of the exercised 2011 Warrants at their respective exercise dates to be $4,014 ,000, an increase of $0 and $1,940,000 from the previous values at June 30, 2012 and December 31, 2011, respectively. This increase was recorded as an expense in other expense in the condensed consolidated statement of operations and comprehensive loss for the three and nine months ended September 30, 2012. The Company is also required to record the outstanding warrants at fair value at the end of each reporting period, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the remaining warrants as of September 30, 2013 to be $8,355,000, an increase of $5,707,000 from the previous value at December 31, 2012, including an increase of $2,295,000 for the three months ended March 31, 2013, an increase of $3,030,000 for the three months ended June 30, 2013 and an increase of $382,000 for the three months ended September 30, 2013. This amount was recorded as a charge to other income (expense) in the condensed consolidated statement of operations and comprehensive loss for the three and nine months ended September 30, 2013. The Company, estimated the fair value of the remaining warrants as of September 30, 2012 to be $5,909,000, an increase of $929,000 from the previous value at June 30, 2012, and $5,026,000 from the previous value at December 31, 2011.These amounts were recorded as a charge to other income (expense) in the consolidated statement of operations and comprehensive income for the three and nine months ended September 30, 2012. On June 13, 2011, in connection with the conversion of the notes payable and accrued interest, the Company issued warrants with a life of five years to purchase 109,375 shares of common stock. The exercise price of these warrants is $1.60 per common share representing the price per share equal to the closing bid price per share of the Company’s common stock on the NASDAQ stock market on July 15, 2009. The Company recorded $163,000 representing the fair value of the warrants, calculated using the Black-Scholes value model, at the date of the Financing in additional paid-in capital. The value of the warrants was accreted over the term of the Notes until their conversion in June 2011. During the year ended December 31, 2012 certain holders of these warrants exercised 22,499 warrants, with $6,000 in proceeds received from these exercised warrants. During the nine months ended September 30, 2012 certain holders of these warrants exercised 22,499 warrants, with $6,000 in proceeds received from these exercised warrants. There were no similar warrant exercises for the three months ended September 30, 2012. As the estimated fair value of these warrants had been previously accreted over the term on the related Notes, no further accounting of these warrants is required. 16 T earLab Corporation The following table provides activity for the Warrants outstanding through September 30, 2013 (in thousands, except weighted average exercise prices): Number of warrants outstanding Weighted average exercise price Outstanding, December 31, 2012 $ Exercised ) Expired — — Outstanding, September 30, 2013 $ 8. COMPREHENSIVE LOSS For the three and nine months ended September 30, 2013 and 2012, comprehensive loss was equal to net loss for each period. 9. NET LOSS PER SHARE Basic income (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and vested restricted stock units outstanding. Diluted income (loss) per share is computed by dividing net income (loss), less any dilutive amounts recorded during the period for the change in fair value of warrant liabilities, by the weighted average number of common shares and vested restricted stock units outstanding and the weighted average number of dilutive common stock equivalents, from stock options, warrants, and non-vested restricted stock units. Common stock equivalents are only included in the diluted earnings per share calculation when their effect is dilutive. The following outstanding common stock equivalents were not included in the calculation of net loss per share because their effects were anti-dilutive (in thousands) : Three Months Ended September 30, Nine Months Ended September 30, Stock options Warrants Total 17 T earLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS The net change in working capital and non-current asset balances related to operations consists of the following: Nine months ended September 30, ($ 000’s) Accounts receivable, net $ ) $ ) Inventory ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities $ ) $ ) The following table lists those items that have been excluded from the condensed consolidated statements of cash flows as they relate to non-cash transactions and additional cash flow information: Nine months ended September 30, ($ 000’s) Non-cash financing activities Exercise of warrant accounted for in warrant liabilities COMMITMENTS AND CONTINGENCIES On August 1, 2011, the Company, through its subsidiary, TearLab Research, Inc., entered into a manufacturing and development agreement, or the Manufacturing Agreement, with MiniFAB (Aust) Pty Ltd, or MiniFAB. Pursuant to the terms of the Manufacturing Agreement, MiniFAB will manufacture and supply test cards for the Company. The Manufacturing Agreement specifies minimum order quantities that will require the Company to purchase approximately $23.4 million (AUD$25.1 million) in test cards from MiniFAB for the years from 2013 through the end of 2015. The Company is also subject to annual minimum order commitments under the Manufacturing Agreement. The Manufacturing Agreement has a ten year initial term and may be terminated by either party if the other party is in breach or becomes insolvent. If terminated for any reason other than default by MiniFAB, the Company will be obligated to pay a termination fee based on the cost of products manufactured by MiniFAB, but not yet invoiced, repayment of capital invested by MiniFAB, less depreciation calculated in accordance with Australian accounting standards, and the expected profit to MiniFAB had the remaining minimum order quantities been purchased by the Company. The Company has evaluated its 2013 outstanding purchase commitment with MiniFab to determine the potential amount of liability the Company may be obligated to pay if it doesn’t meet its annual order commitment. Having reviewed the submitted orders for test cards to MiniFAB for the nine months ended September 30, 2013, if the Company does not: 1) order the sufficient additional test cards to meet the 2013 minimum order commitment under the agreement or 2) seek to modify the existing minimum order quantity with MiniFab, the Company will be subject to liquidated damages estimated at $1.5 million (AUD $1.7 million). ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our condensed consolidated financial statements and related notes, included in Item1 of this Report. Unless otherwise specified, all dollar amounts are U.S. dollars. Overview We are an in vitro diagnostic company that has developed a proprietary tear testing platform, the TearLab® Osmolarity System. The TearLab test measures tear film osmolarity for diagnosis of Dry Eye Disease, or DED. Tear osmolarity is a quantitative and highly specific biomarker that has been shown to correlate with DED. The TearLab test enables the rapid measurement of tear osmolarity in a doctor's office. Commercializing our Point-of-Care tear testing platform is the focus of our business. 18 T earLab Corporation In October2008, the TearLab Osmolarity System received CE mark approval, clearing the way for sales in the European Union and all countries recognizing the CE mark. In connection with the CE mark clearance, we have entered into multi-year agreements with numerous distributors for distribution of the TearLab Osmolarity System. Currently, we have signed distribution agreements in each of the following countries: Spain, Portugal, Germany, France, Turkey, Ukraine, Bulgaria, Belgium, Netherlands, Switzerland, Finland, Sweden, Denmark, Norway, South Korea, Australia, Russia, Hungary, Greece, Canada, Slovakia, Argentina, the Czech Republic, a sales representation agreement in Japan and are selling directly to the customer in the United Kingdom. On May 19, 2009, we announced that we received 510(k) clearance from the U.S. Food and Drug Administration, or FDA. The 510(k) clearance allows us to market the TearLab Osmolarity System to those reference and physician operated laboratories with CLIA certifications allowing them to perform moderate and high complexity tests. Considering that most of our target customers currently are eye care practitioners without such certifications, it was necessary that we obtained a CLIA waiver from the FDA for the TearLab Osmolarity System as well as assisting our customers in obtaining their CLIA certification A CLIA waiver greatly reduces the regulatory compliance for our customers. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the waiver categorization under CLIA for the TearLab Osmolarity System. On December 8, 2009 we announced that Health Canada issued a Medical Device License for the TearLab Osmolarity System. The Health Canada license allowed us to immediately begin marketing the system in Canada. On August 20, 2009, we entered into an agreement with a distributor, Science with Vision, for exclusive distribution of the TearLab Osmolarity System in Canada. We began selling products through the Canadian distributor in 2010 and the distribution agreement was terminated on September 3, 2013. On October 19, 2010 we announced that a unique new Current Procedural Terminology, or CPT, code that will apply to the TearLab Osmolarity test had been published by the American Medical Association, or AMA. The new code became effective January 1, 2011. The new CPT code for the TearLab Osmolarity test is: 83861; Microfluidic analysis utilizing an integrated collection and analysis device, tear osmolarity (For microfluidic tear osmolarity of both eyes, report 83861 twice) . This code falls under the Chemistry sub-section of the Pathology and Laboratory section of the CPT Codebook and was listed under the 2010 Clinical Laboratory Fee Schedule by the Centers for Medicare and Medicaid Services, or CMS. Reimbursement by CMS was set at $24.01 per eye and was only available for offices that had a Moderate Complex CLIA certificate. Under the 2011 Clinical Laboratory Fee Schedule listed by CMS the reimbursement rate was reduced to $23.58 and was applicable to a majority of states in the U.S. On December 13, 2011, we announced that CMS published instructions for updates to the clinical laboratory fee schedule for 2012, including a revised reimbursement rate for the TearLab® Osmolarity Test, effective January 1, 2012. The payment code of 83861 that currently applies to the TearLab Osmolarity Test will be cross-walked or paired with code 84081. At current 2013 reimbursement rates, payment code 83861 would be reimbursed in every state by CMS at $23.40 per eye. This decision by CMS provides level reimbursement for and equal access to the TearLab Osmolarity Test across all states which was not the case in 2011. Our success is highly dependent on our ability to increase sales of our testing platform in the United States as well as Europe and other countries recognizing the CE mark and in Canada where we have a Medical Device License. Meeting these objectives requires that we have sufficient capital to fund our operations. While our cash of $42.0 million as of September 30, 2013 may be insufficient to fund our long-term planned operations and our ability to generate increased revenues is uncertain, management believes that we have sufficient cash to fund our operations at current levels for at least the next 12 months. In spite of having adequate funding at this time we continue to evaluate various financing possibilities. If our revenues do not increase sufficiently to meet operational needs, we would be required to raise additional capital to fund our operations. 19 T earLab Corporation Recent Developments RESULTS OF OPERATIONS Revenue, Cost of Sales and Gross Margin Three Months Ended September 30, (in thousands) Nine Months Ended September 30, (in thousands) Change Change Revenue $ Cost of sales Gross margin $ Gross margin percentage 46 % 43 % 3 % 43 % 42 % 1 % Revenues TearLab Revenue TearLab revenue consists of sales of the TearLab® Osmolarity System, which is a hand-held tear film test for the measurement of tear osmolarity, a quantitative and highly specific biomarker that has shown to correlate with dry eye disease (“DED”). The TearLab Osmolarity System consists of the following three components: (1)the TearLab disposable, which is a single-use microfluidic lab test card; (2)the TearLab pen, which is a hand-held device that interfaces with the TearLab disposable; and (3)the TearLab reader, which is a small desktop unit that allows for the docking of the TearLab disposable and the TearLab pen and provides a quantitative reading for the operator. TearLab revenue increased by $2,996,000 or 247% for the three months ended September 30, 2013 as compared to the prior year quarter. The increase is primarily driven from test card sales volume representing $2,974,000 of the total increase from the prior year quarter. Test card volume increase is consistent with the significant increase of new customers signed onto the Company’s annual test card commitment programs and its high volume large multi-doctor practice programs for domestic customers. TearLab revenue increased by $7,858,000 or 335% for the nine months ended September 30, 2013 as compared to the prior year period. The increase is primarily driven from test card sales volume representing $7,625,000 of the total increase from the prior year period. Test card volume increase is consistent with the significant increase of new customers signed onto the Company’s annual test card commitment programs and its high volume large multi-doctor practice programs for domestic customers. TearLab Cost of Sales TearLab cost of sales includes costs of goods sold, depreciation, warranty, and royalty costs. Our cost of goods sold consists primarily of costs for the manufacture of the TearLab Osmolarity System, including the costs we incur for the purchase of component parts from our suppliers, applicable freight and shipping costs, fees related to warehousing and logistics inventory management. TearLab cost of sales for the three months ended September 30, 2013 increased by $1,585,000 or 229% compared to the prior year fiscal period primarily due to the increase in sales volume of TearLab test cards, as the Company focuses its sales activities to its domestic customers on its annual test card commitment programs and its high volume large multi-doctor practice programs. For the nine months ended September 30, 2013, TearLab cost of sales increased by $4,458,000 or 327% over the prior year fiscal period primarily due to the increase in sales volume of TearLab test cards, as the Company focuses its sales activities to its domestic customers on its annual test card commitment programs and its high volume large multi-doctor practice programs. 20 TearLab Corporation TearLab Gross Margin TearLab gross margin for the three months ended September 30, 2013 increased by $1,411,000 or 272% compared to the prior year fiscal period. The increase is mainly due to higher sales volume. The gross margin percentage of revenue for the quarter ending September 30, 2013 was 46% as compared to 43% for the prior year fiscal period which is primarily due tolower cost associated with test cards sold during the period driven by the weakening Australian dollar at the time of purchasing test card inventory. TearLab gross margin for the nine months ended September 30, 2013 increased by $3,400,000 or 345% compared to the prior year fiscal period. The increase is mainly due to higher sales volume. The gross margin percentage of revenue for the nine months ending September 30, 2013 was 43% as compared to 42% for the prior year fiscal period. Operating Expenses Three months ended September 30 (in thousands) Nine months ended September 30 (in thousands) Change Change Amortization of intangible assets $ $ $ (0 ) $ $ $ (0 ) General and administrative Clinical, regulatory and research and development ) ) Sales and marketing Operating expenses $ General and Administrative Expenses For the three months ended September 30, 2013, general and administrative increased by $455,000 or 32% as compared with the corresponding period in 2012 primarily due to an increase of $277,000 in professional fees and legal costs, a $193,000 increase in administrative expense, $87,000 increase in employee related stock based compensation expense, $46,000 increase in director expense partially offset by a decrease of $202,000 in employee related costs related to CLIA bonuses issued in the prior year period . For the nine months ended September 30, 2013, general and administrative expenses increased by $2,293,000 or 63%, as compared with the corresponding period in 2012, primarily due to an increase of $1,008,000 in employees and director costs driven by a 95% increase in headcount and stock based compensation expense related to option grants to the board of directors in June 2013, an increase of $738,000 in professional fees and legal costs a $370,000 increase for administrative expenses, travel and public company costs and a $168,000 increase for director fees in the current year. Clinical, Regulatory and Research and Development Expenses Total clinical, regulatory and research and development expenses decreased by $473,000 or 65% during the three months ended September 30, 2013, as compared with the corresponding prior year period. The decrease was mainly due to lower employee costs of $258,000 and $224,000 reduction in professional and legal fees. For the nine months ended September 30, 2013, clinical, regulatory and research and development expenses decreased by $939,000 or 58%, as compared with the corresponding prior year period. The decrease was mainly due to a $296,000 decrease in professional and legal fees, $301,000 decrease in stock based compensation expense due to the conclusion of the option service vesting period in the prior year, $281,000 lower employee costs primarily due the inclusion of a CLIA bonus accrual in the prior year, and a decrease of $71,000 in clinical trial and development costs over the prior year. Sales and Marketing Expense Sales and marketing expenses increased by $1,585,000 or 90% during the three months ended September 30, 2013, as compared with the comparable period in fiscal 2012 due to a $1,016,000 increase related to salesforce and business development costs, $104,000 increase in bad debt expense and $293,000 increase in non-cash stock option expensein addition to a distribution contract termination charge in September 2013 of $190,000 to Science with Vision Inc., a related party. 21 T earLab Corporation For the nine months ended September 30, 2013 sales and marketing expenses increased by $5,607,000 or 159%, as compared with the comparable period in fiscal 2012. The increase is attributable to a $3,509,000 increase in employee costs driven by an increase of 117% in headcount and business development costs associated with the increased market penetration of the TearLab product in the United States, $933,000 increase in marketing and advertising expense, $794,000 of increased stock based compensation expense and $174,000 increase in bad debt expense in addition to a distribution contract termination charge in September 2013 of $190,000 to Science with Vision Inc., a related party. The cornerstone of our sales and marketing strategy to date has been to increase awareness of our products among eye care professionals and, in particular, the key opinion leaders in the eye care professions. We assist key opinion leaders in performing clinical trials to generate increased data to provide an increased understanding in the use of the TearLab Osmolarity System for diagnostic, treatment and monitoring of patients. Presently we are primarily focused on increasing sales in North America and we continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals. Amortization of Intangible Assets Amortization expense of intangible assets for the three and nine months ended September 30, 2013, as compared to the prior year fiscal periods was unchanged, as there were no adjustments to the Company’s cost basis or estimated useful life of the underlying assets. Other Income (Expense) Three Months Ended September 30, (in thousands) Nine Months Ended September 30, (in thousands) Change Change Interest income $ 11 $ 15 $ (4 ) $ 21 $ 23 $ (2 ) Changes in fair value of warrant obligations ) Other ) - ) ) (9 ) ) $ ) $ ) $ $ ) $ ) $ ) Interest Income Interest income for the three months ended September 30, 2013 decreased slightly by $4,000, and interest income for the nine months ended September 30, 2013 decreased slightly by $2,000 as compared to the prior year fiscal periods. Interest income consists of interest earned as a result of the Company’s cash position at the end of each corresponding fiscal period. Changes in Fair Value of Warrants Obligations The Company recorded expense related to changes in the fair value of warrant obligations of $12,520,000 and $6,966,000 for the nine month periods ended September 30, 2013 and 2012, respectively. At the beginning of the nine month period ended September 30, 2013, the Company had a total of 2,182,561 warrants subject to fair value re-measurement each quarter. During the first quarter of 2013 certain holders of warrants exercised 5,495 warrants. The Company is required to record the outstanding warrants at fair value at the time of exercise, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the exercised warrants during the first quarter 2013 to be $26,000, an increase of $9,000 from the previous value at December 31, 2012. This increase was recorded as a charge to other income (expense) in the consolidated statement of operations for the three months ended March 31, 2013. During the second quarter of 2013 certain holders of warrants exercised 1,200,778 warrants. The Company estimated the fair value of the exercised warrants during the second quarter 2013 to be $10,379,000, an increase of $3,705,000 from the previous value at March 31, 2013. This increase was recorded as a charge to other income (expense) in the consolidated statement of operations for the three months ended June 30, 2013. During the third quarter of 2013 there were no warrants exercised subject to fair value re-measurement. 22 T earLab Corporation In addition, the Company is also required to record the outstanding warrants at fair value at the end of each reporting period, resulting in an adjustment to the warrant obligations, with any gain or loss recorded in earnings of the applicable reporting period. The Company, therefore, estimated the fair value of the remaining warrants as of September 30, 2013 to be $8,355,000, an increase of $5,707,000 from the previous value at December 31, 2012, including an increase of $2,295,000 for the three months ended March 31, 2013, an increase of $3,030,000 for the three months ended June 30, 2013 and an increase of $382,000 for the three months ended September 30, 2013. These amounts were recorded as a charge to other income (expense) in the condensed consolidated statement of operations for the three and nine months ended September 30, 2013, the primary driver of this change being a change in Black-Scholes valuation inputs for our increased stock price. Other Other expense for the three and nine months ended September 30, 2013 and 2012 consists primarily of foreign exchange gains and losses, based on fluctuations of the Company’s foreign denominated currencies. Liquidity and Capital Resources (in thousands) September 30, Dece mber 31, Change Cash and cash equivalents $ $ $ Percentage of total assets 78 % 64 % Working capital $ $ $ Financial Condition Our forecast of the period of time through which our financial resources will be adequate to support our operations is a forward-looking statement and involves risks and uncertainties. Actual results could vary as a result of a number of factors. We have based this estimate on assumptions that may prove to be wrong, and we could utilize our available capital resources sooner than we currently expect. Our future funding requirements will depend on many factors, including but not limited to: ● whether government and third-party payers agree to reimburse the TearLab Osmolarity System; ● whether eye care professionals engage in the process of obtaining their CLIA waiver certification; ● the costs and timing of building the infrastructure to market and sell the TearLab® Osmolarity System; ● the cost and results of continuing development of the TearLab Osmolarity System; ● the costs of filing, prosecuting, defending and enforcing any patent claims and other intellectual property rights; ● the effect of competing technological and market developments; and ● our purchases of test cards are in Australian dollars and fluctuations in the exchange rate between the US dollar and Australian dollar may be material. In the 12 months ended September 30, 2013, the exchange rate incurred to purchase Australian dollars to pay our Australian supplier fluctuated from $0.89 USD to $1.06 USD per $1.00 AUD. 23 T earLab Corporation At the present time, our only product is the TearLab Osmolarity System, and although we have received 510(k) approval from the FDA and a CLIA waiver approval from the FDA, at this time we do not know when we can expect to begin to generate significant revenues from the TearLab Osmolarity System in the United States to support our operating needs and to become cash flow positive We believe that we have sufficient funding to meet operational needs until the Company becomes cash flow positive from operations but if we are not able to achieve a cash positive operating position in the future we may need to raise additional funds, and our prospects for obtaining that capital are uncertain. Additional capital may not be available on terms favorable to us, or at all. In addition, future financings could result in significant dilution of existing stockholders. Ongoing Sources and Uses of Cash We anticipate that our cash and cash equivalents and cash generated from increased revenues, will be sufficient to sustain our operations for at least the next 12 months.
